DETAILED ACTION
Notice of Pre-AIA  or AIA  StatusThe present application is being examined under the pre-AIA  first to invent provisions.

         This office action is a response to an application filed 02/19/2021 as a Divisional Application to 15/954/341, now US Patent 11003777, with priority date 04/16/2018.  In this application Claims 1-9 and 14-23 were cancelled.  Claims 10-13 and 24-46 are pending and ready for examination.  
Response to Arguments
Applicant's arguments filed 11/28/2022 have been fully considered but they are not persuasive. 

Interview Summary
Applicant Asserts: This response includes the subject matter discussed with the Examiner during phone interview dated November 10, 2022. Applicant adds claims to include features the Examiner suggested to advance prosecution. See, Examiner Interview Summary , dated 11/17/2022.
Applicant submits that the arguments and amendments presented herein make the substance of the phone interview of record to comply with 37 CFR 1.133. If the Examiner believes that further information on the interview needs to be made of record to comply with the requirements,
Applicant requests the Examiner to identify such further information.
Applicant submits that any amendment to the claims herein does not comprise
acquiescence or admission that any canceled, amended or supplemented subject matter that existed prior to the amendments herein is not patentable. Applicant reserves the right to pursue claimed subject matter as presented prior to the amendments herein during subsequent prosecution of the present application and in any continuation or related applications.
Applicant amends claims 13, 26, 27, 30, 31, 32, 36, 39, 41, 42 to clarify claim language.
Examiner Response:  The Examiner responded to applicant’s invitation to address the claim amendments in an interview on 12/15/2022 (see Interview Summary 12/15/2022).  The called applicant representative on 12/14/2022 and the parties arranged the subsequent interview. 
While applicant amends claims 13, 26, 27, 30, 31, 32, 36, 39, 41, 42 to clarify claim language, the Examiner finds no support for amended claims 13, 26, and 31.  During the initial call to applicant the Examiner identified over the phone claims 12 instead of claim 13 and as such, applicant provided rationale for the amended claims in an electronic correspondence (See Rationale attached). It is noted that SB Form 439 ECOMM_AUTH was entered on the record on 02/19/2021.

Examiner Note:  The Examiner is considering the amended claim set entered 11/28/2022 whereby claim 38 is currently amended but no such indication appears in the claims or as indicated above.  According to the MPEP (1.121 Manner of making amendments in applications) (c) .... In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).  Since, there is no markings within the claim it appears the identifier is a minor informality.  Correction is required.   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13, 26, and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 13, 26, and 31 recite the limitation:
detecting an absence of potentially malicious activity for a time period after disabling the speculatively executing of the conditional branches of the application code
The Examiner cannot find support in either the written description or drawings for detecting an absence of potentially malicious activity for a time period after disabling the speculatively executing of the conditional branches of the application code.  The amendment requires that a time period is identified where there is no potential activity detected when speculative execution has been disabled.  

Allowable Subject Matter
Claims 10-13 and 24-46 include rejected to claims 13, 26, and 31 which if overcome either by establishing support from the disclosure, or cancellation,  would place the remaining claims into a condition of allowance.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 7:00 a.m. to 3:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /WILLIAM B JONES/Examiner, Art Unit 2491Date: 12/15/2022


/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491